Matter of Anthony S. (2019 NY Slip Op 00964)





Matter of Anthony S.


2019 NY Slip Op 00964


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Acosta, P.J., Gische, Kapnick, Gesmer, Singh, JJ.


8340

[*1]In re Anthony S., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency.


Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Deborah E. Wassel of counsel), for presentment agency.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about January 11, 2018, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of sexual abuse in the first and third degrees and forcible touching, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court's finding was supported by legally sufficient evidence and was not against the weight of the evidence
(see People v Danielson, 9 NY3d 342, 348-49 [2007]). There is no basis for disturbing the court's credibility determinations.
The court providently exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a one-year period of probation, which was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). In light of the seriousness of the underlying sexual conduct, as well appellant's school problems and other relevant background factors, an adjournment in contemplation of dismissal would not have provided sufficient supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK